Title: To Thomas Jefferson from André Thouin, 5 February 1823
From: Thouin, André
To: Jefferson, Thomas


                            Monsieur
                            
                                Paris
                                le 5 février 1823
                            
                        J’ai l’honneur de vous adresser une collection de 107 espèces de graines d’arbres, de céréales, de Légumes, de plantes officinales et de fleurs cultivées en france et que je crois devoir vous intéresser.  Puisse cet assortiment vous parvenir en bon état et vous être agréable.J’ai joint dans la même boite un exemplaire d’un petit recueil de quelques notes & mémoires extraits des annales et mémoires du Muséum.  Je vous prie de recevoir ce faible témoignage de Souvenir et de Considération et d’agréer, Monsieur L’assurance de mon inviolable et respectueux attachement.
                            Thouin Editors’ Translation
                            Sir
                            
                                Paris
                                5th February  1823
                            
                        I have the honor of sending you a collection of 107 kinds of seeds of trees, cereals, Vegetables, officinal plants and flowers cultivated in france, and which I believe will interest you.  May this assortment reach you in good shape, and be pleasing to you.I have enclosed in the same box a copy of a small collection of a few notes & documents, excerpts from the annals and Memoirs of the Museum.  Please accept this feeble token of Remembrance and Consideration, and please accept, Sir, the assurance of my inviolable and respectful attachment.
                            Thouin